Case: 12-20651       Document: 00512337935          Page: 1     Date Filed: 08/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           August 12, 2013
                                       No. 12-20651
                                                                            Lyle W. Cayce
                                                                                 Clerk

EDWARD HALL; LARRY DELEON; CHARLES HENDERSON;
BRENDA BENNETT,

                                                   Plaintiffs–Appellants,

versus

EL DORADO CHEMICAL COMPANY, INC.,

                                                   Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2528




Before SMITH, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Plaintiffs sued under various common-law theories, seeking damages
from the accidental discharge of smoke and noxious gas resulting from a plant


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 12-20651    Document: 00512337935    Page: 2   Date Filed: 08/12/2013



                                No. 12-20651

fire. Plaintiffs sought compensation for having to evacuate their nearby houses
and businesses, for the loss of and use of their houses and businesses, and for
inconvenience, annoyance, lost earnings , and economic loss from business
closures, plus exemplary damages. The district court adopted the thorough
Memorandum and Recommendation of the magistrate judge and dismissed the
action.
      Regarding the negligence claim, the magistrate judge reasoned, in sum-
mary, “that Plaintiffs may not recover for annoyance and inconvenience
without some physical injury and that the economic loss rule negates the
existence of a duty on the part of Defendant to prevent Plaintiffs’ remaining
damages.” Also, “Defendant’s alleged negligent conduct is not comparable to
any category for which recovery has been allowed by any Texas court.”
Further, “[i]n the absence of contractual privity and physical damage, the
economic loss rule applies, and Plaintiffs are thus precluded from recovering
their alleged economic damages.”
      We have reviewed the briefs, the applicable law, and pertinent portions
of the record and have heard the arguments of counsel. The judgment of
dismissal is fully consistent with current Texas law and is thus AFFIRMED,
essentially for the reasons carefully explained by the magistrate judge.




                                      2